                                                                         FILED
                      IN THE UNITED STATES DISTRICT COURT                  DEC 2 0 2018
                                                                        Clerk. U.S. District Court
                         FOR THE DISTRICT OF MONTANA                      District Of Montana
                                                                                 Helena

                                     BUTTE DIVISION

 WENDY TOLLIVER-MCGREGOR,

                              Plaintiff,           No. CV-16-58-BU-SEH

 vs.
                                                   ORDER

 HEALTH CARE SERVICE
 CORPORATION, an Illinois mutual
 legal reserve company d/b/a in
 Montana as Blue Cross and Blue
 Shield of Montana,

                        Defendant.


       Defendant's Unopposed Local Rule 5. l(b) Motion for Leave to File

Protected Health Information Under Seal I is GRANTED subject to and upon the

conditions of this Order.

       ORDERED:

       1.       Documents containing Protected Health Information, as defined by 45



       1
           Doc. 71.
C.F.R. § 160.103, that have been relied upon by Defendant's expert witnesses

shall be sealed and shall not be open to the public, except as ordered by this Court.

      2.    All documents relied upon by the Court in resolving any issue before

the Court, including documents filed under seal, shall be made public

contemporaneously with the Court's ruling on the issue.
                         ~
      DATED this ).{) day of December, 2018.



                                              ~@~
                                              United States District Judge




                                        -2-
